      Case 3:19-cv-02135-WGY-MBB Document 3 Filed 12/17/19 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

COLEGIO DE ABOGADOS Y ABOGADAS                               CIVIL NO. 19-2135 (PG)
DE PUERTO RICO, ET AL.

                   Plaintiffs
                                                     RE: Violation of Civil Rights; Action for
                      vs.                              Declaratory Judgment, Injunctive
                                                          Relief and Attorney’s Fees
HON. SIGFRIDO STEIDEL FIGUEROA,
ET AL.

                 Defendants


                       MOTION FOR PRELIMINARY INJUNCTION

TO THE HONORABLE COURT:

       COME NOW the Plaintiffs to this action, by and through their undersigned counsel,

and, pursuant to Fed.R.Civ.P 65, respectfully state and pray:

                                       I. Introduction

       1.1.   In the Complaint filed yesterday, Plaintiffs allege that Defendants, acting

under color of state law as the Puerto Rico Court Administrator, the Regional

Administrative Judges of the Puerto Rico Court of First Instance and the Clerk of the

Puerto Rico Supreme Court, respectively, are entrusted and required to implement the

2018 Puerto Rico Regulation for the Assignment of Court Appointed Attorneys

(“Reglamento para la Asignación de Abogados y Abogadas de Oficio de Puerto Rico “),

as amended, which is set to become effective on January 1st, 2020. The Complaint

further alleges that the Regulation in question (hereinafter “Regulation”) violates the

Individual Plaintiffs’ constitutionally protected civil rights, particularly the right not to be

deprived of liberty and proprietary interests without due process, the right to equal


                                             -1-
     Case 3:19-cv-02135-WGY-MBB Document 3 Filed 12/17/19 Page 2 of 10




protection under the law, and the right not to be divested of their property without just

compensation. Docket No. 1, at ¶1.

       1.2.   Specifically, the Complaint alleges that the Regulation will force the

Individual Plaintiffs to work thirty (30) hours per year for free, in both civil and criminal

cases, and, subsequently, as many hours as may be required to fulfill their court

appointed designations at unreasonably low rates, thus depriving the Individual Plaintiffs

of their liberty and proprietary interests in the practice of the legal profession without due

process. The Complaint further alleges that the Regulation will also force the Individual

Plaintiffs to travel long distances in order to provide legal services to the economically

disadvantaged and to advance the costs and expenses necessary to prosecute the

actions in which they are designated as court appointed counsel when there are no funds

to either pay the unreasonably low rates once they come into play or to reimburse the

advanced expenses, thus perpetrating an unconstitutional taking. The Complaint also

alleges that the attorneys in private practice, like the Individual Plaintiffs, are the only

professionals that are required to work for free in providing the needy with access to

courts, thus creating a class that violates the Equal Protection Clause. Finally, the

Complaint alleges that the Regulation suffers from several instances of vagueness,

allowing for an arbitrary implementation in violation of the Due Process Clause.

       1.4.   Premised on the alleged factual setting, Plaintiffs now move for the entry of

a preliminary injunction precluding the Regulation from taking effect on January 1st, 2020,

prohibiting Defendants from taking any action to implement same and excusing the

Individual Plaintiffs from having to register in the pool of attorneys that may be compelled

to provide pro bono legal services to the needy.



                                             -2-
     Case 3:19-cv-02135-WGY-MBB Document 3 Filed 12/17/19 Page 3 of 10




                                       II. Argument

A. The preliminary injunction analytical framework:

       2.1.   While Fed.R.Civ.P. 65(a) provides that preliminary injunctions may be

granted “only on notice to the adverse party”, Fed.R.Civ.P. 65(c) adds that such

provisional remedies may only be issued “if the movant gives security in an amount that

the court considers proper to pay the costs and damages sustained by any party found

to have been wrongfully enjoined or restrained.”

       2.2.   First Circuit jurisprudence on the subject has ruled time and again that, in

order “[t]o obtain a preliminary injunction, the plaintiffs bear the burden of demonstrating

(1) a substantial likelihood of success on the merits, (2) a significant risk of irreparable

harm if the injunction is withheld, (3) a favorable balance of hardships, and (4) a fit (or

lack of friction) between the injunction and the public interest.” Nieves-Marquez v. Puerto

Rico, 353 F.3d 108, 120 (1st Cir. 2003).

       2.3.   The pertinent caselaw clarifies that the four factors “are not entitled to equal

weight in the decisional calculus.” Corp. Techs., Inc. v. Harnett, 731 F.3d 6, 9 (1st Cir.

2013). Rather, the movants’ likelihood of success on the merits “is the main bearing wall

of the four-factor framework.” Id. at 10 (internal quotation marks and citation omitted).

Accord W Holding Co. v. AIG Ins. Co.-Puerto Rico, 748 F.3d 377, 383 (1st Cir. 2014)

(“Truth be told, [l]ikelihood of success is the main bearing wall of this framework.”)

(internal quotation marks and citation omitted).

       2.4.   Premised on the First Circuit’s pronouncements, this Court has explained

that “[e]valuating irreparable harm and its likelihood of success on the merits must be

considered together. The greater the likelihood of success on the merits, the less required



                                            -3-
      Case 3:19-cv-02135-WGY-MBB Document 3 Filed 12/17/19 Page 4 of 10




showing of irreparable harm.” Total Petroleum Puerto Rico Corp. v. Colon-Colon, 577 F.

Supp. 2d 537, 551 (D.P.R. 2008).

       2.5.   The Court of Appeals has further explained that “[i]n the First Amendment

context, the likelihood of success on the merits is the linchpin of the preliminary injunction

analysis. As the Supreme Court has explained, ‘[t]he loss of First Amendment freedoms,

for even minimal periods of time, unquestionably constitutes irreparable injury’...

Accordingly, irreparable injury is presumed upon a determination that the movants are

likely to prevail on their First Amendment claim.” Sindicato Puertorriqueno de

Trabajadores v. Fortuno, 699 F.3d 1, 10-11 (1st Cir. 2012) (quoting Elrod v. Burns, 427

U.S. 347, 373 (1976)).

       2.6.   Applying the preceding teachings, it is evident that a preliminary injunction

is undoubtedly warranted in this case inasmuch all the relevant factors amply support its

issuance. Plaintiffs have a strong likelihood to prevail on the merits and will suffer

irreparable by the implementation of the Regulation. Moreover, the issuance of the

preliminary injunction will not impose more of a burden on Defendants than its absence

will impose on the Plaintiffs and the granting of prompt injunctive relief will promote the

public interest.

B. The likelihood to prevail on the merits:

       3.1.   As previously discussed, the Complaint alleges that the Individual Plaintiffs

have a liberty and proprietary interest over their inalienable and fundamental right to earn

a living through the practice of the legal profession. The caselaw on the subject

indisputably establishes that legal reality.

       3.2.   To that effect, the Supreme Court recognized 135 years ago:



                                               -4-
     Case 3:19-cv-02135-WGY-MBB Document 3 Filed 12/17/19 Page 5 of 10




      ‘that all men are endowed' – not by edicts of emperors, or decrees of
      parliament, or acts of congress, but 'by their Creator with certain inalienable
      rights.' – that is, rights which cannot be bartered away, or given away, or
      taken away, except in punishment of crime – 'and that among these are life,
      liberty, and the pursuit of happiness; and to secure these' – not grant them,
      but secure them – 'governments are instituted among men, deriving their
      just powers from the consent of the governed.' Among these inalienable
      rights, as proclaimed in that great document, is the right of men to pursue
      their happiness, by which is meant the right to pursue any lawful business
      or vocation, in any manner not inconsistent with the equal rights of others,
      which may increase their prosperity or develop their faculties, so as to give
      to them their highest enjoyment. The common business and callings of life,
      the ordinary trades and pursuits, which are innocuous in themselves, and
      have been followed in all communities from time immemorial, must
      therefore be free in this country to all alike upon the same conditions. The
      right to pursue them, without let or hinderance, except that which is applied
      to all persons of the same age, sex, and condition, is a distinguishing
      privilege of citizens of the United States, and an essential element of that
      freedom which they claim as their birthright. It has been well said that 'the
      property which every man has in his own labor, as it is the original
      foundation of all other property, so it is the most sacred and inviolable.

Butchers' Union Slaughterhouse Co. v. Crescent City Live-Stock Landing Co., 111 U.S.

746, 756-57 (1884).

      3.3.    The Supreme Court has consistently reiterated that preeminent principle

ever since:

      Included in the right of personal liberty and the right of private property-
      partaking of the nature of each – is the right to make contracts for the
      acquisition of property. Chief among such contracts is that of personal
      employment, by which labor and other services are exchanged for money
      or other forms of property. If this right be struck down or arbitrarily interfered
      with, there is a substantial impairment of liberty in the longestablished
      constitutional sense.

Coppage v. Kansas, 236 U.S. 1, 14 (1915).

      3.4.    In Schware v. Bd. of Bar Exam. of State of N.M., 353 U.S. 232, 238-39

(1957), the Supreme Court expressly included the practice of the legal profession within

those occupations that are worthy of constitutional protection: “A State cannot exclude a



                                            -5-
      Case 3:19-cv-02135-WGY-MBB Document 3 Filed 12/17/19 Page 6 of 10




person from the practice of law or from any other occupation in a manner or for reasons

that contravene the Due Process or Equal Protection Clause of the Fourteenth

Amendment.” See also Becker v. Illinois Real Estate Admin. and Disciplinary Bd., 884

F.2d 955, 957 (7th Cir. 1989) (“Several professions have been recognized as constituting

‘common occupations.’ These professions include an attorney.”).

       3.5.   Given that the practice of the legal profession is a fundamental right, the

Regulation can be held to be constitutionally valid only if it passes the test of strict judicial

scrutiny, which is reserved for cases involving laws which operate the disadvantage of

suspect classes or, as in this case, interfere with the exercise of fundamental rights and

liberties explicitly or implicitly protected by the Constitution. San Antonio Indep. Sch. Dist.

v. Rodriguez, 411 U.S. 1, 18-20 (1973). See also Kreitzer v. Puerto Rico Cars, Inc., 417

F. Supp. 498, 502 (D.P.R. 1975) (“[T]he Supreme Court has employed a stricter test

where the classification is based on ‘suspect criteria’ or where the classification restricts

some fundamental right. There those are involved, the classification must not only meet

the standards of the traditional test of the reasonableness as pointed above, but there

must be a compelling state interest served by the classification.”).

       3.6.   In the case at bar, the Regulation does not identify the compelling state

interest that would warrant the interference with the Individual Plaintiffs’ fundamental right

to practice their profession. That is particularly applicable to civil cases where the

consensus is that, unlike criminal cases, there is no federal constitutional right lo legal

assistance. See Pitts v. Shinseki, 700 F.3d 1279, 1283 (Fed. Cir. 2012) (“It is well

established that, as a general matter, the constitutional right to counsel – and thus the




                                              -6-
      Case 3:19-cv-02135-WGY-MBB Document 3 Filed 12/17/19 Page 7 of 10




constitutional right to the effective assistance of counsel – does not attach in civil cases

that do not involve the potential deprivation of a liberty interest.”).

       3.7.   Even in criminal cases, the jurisprudence and the scholars on the subject

caution that the imposition of free legal services is of questionable constitutional validity,

for, as numerous courts have admonished, the obligation to provide criminal defendants

with adequate legal counsel is the States’ and the States alone. Thus, attorneys cannot

be the only professionals burdened by the States in helping the States to meet their

constitutional obligations:

       It cannot be disputed that the assistance of the poor is a legitimate
       governmental function. But, this goal cannot be accomplished by burdening
       one particular class of persons in an effort to solve what is clearly a
       governmental, societal, and nationwide problem. No other profession is
       similarly conscripted to aid the poor.

Colbert v. Rickmon, 747 F.Supp. 518, 525 (W.D. Ark. 1990).

       3.8.   As the Supreme Court of Louisiana eloquently explained in State v. Wigley,

624 So. 2d 425, 428 (La. 1993):

       To require that attorneys represent indigents with no recompense while
       bearing the expenses of the representation, when the attorneys must
       maintain their own practices and continue to meet their other professional
       and financial obligations in today's changed legal marketplace, is so
       onerous that it constitutes an abusive extension of their professional
       obligations. (Citation and internal quotation marks omitted.)

       3.9.   Or, as one oft-quoted commentator has noted: “It is unfair to put on any

working group the burden of providing for the needy out of its stock in trade. No one would

suggest that the individual grocer or builder should take the responsibility of providing the

food and shelter needed by the poor. The same conclusion applies to the lawyer. The

lawyer's stock in trade is intangible – his time fortified by his intellectual and personal

qualities, and burdened by his office expenses. To take his stock in trade is like stripping

                                              -7-
      Case 3:19-cv-02135-WGY-MBB Document 3 Filed 12/17/19 Page 8 of 10




the shelves of the grocer or taking over a subdivision of the builder.” Cheatham,

Availability of Legal Services: The Responsibility of the Individual Lawyer and of the

Organized Bar (1965) 12 UCLA L.Rev. 438, 444

       3.10. In sum and in the absence of a discernible state compelling interest that

would justify the burdening of only attorneys in private practice with the provision of free

legal services to the indigent, it is simply beyond dispute that the Individual Plaintiffs have

a strong likelihood to prevail in the merits.1

C. The irreparable harm:

       4.1.    Courts generally recognize that “the ongoing unconstitutional denial of a

fundamental right almost always constitutes irreparable harm.” Brenner v. Scott, 999 F.

Supp. 2d 1278, 1291 (N.D. Fla. 2014).

       4.2.    Thus, the Individual Plaintiffs easily meet this factor.

D. The balance of hardships:

       5.1.    As this Court has noted, when, as here, Plaintiffs have “strong likelihood of

success, the balance of hardships weighs heavily in their favor.” Lucas-Insertco Pharm.

Printing Co. of Maryland LLC v. Salzano, 124 F. Supp. 2d 27, 32 (D.P.R. 2000).




1 Plaintiffs add that the vagueness and taking claims are equally strong given the lack of specificity
that the Regulation has in identifying the civil matters that would qualify for pro bono services and
the lack of a definition of the concept of “arisen indigency”, see Docket No. 1 at ¶52, as well as
the requirement that attorneys advance the expenses in pro bono cases, particularly in the
absence of the necessary funds to reimburse them. Id, at ¶65. The caselaw clearly holds that
“[v]ague enactments offend due process … because they risk arbitrary application by not
furnishing explicit standards for those who enforce them.” Woodruff v. U.S. Dep't of Labor, Office
of Workers Comp. Program, 954 F.2d 634, 642 (11th Cir. 1992). Moreover, “[r]equiring lawyers
to pay the necessary expenses of criminal defense work ... is ... constitutionally distinct from
merely compelling lawyers to provide their services. Expenses might include investigatory
services, deposition costs, witness fees, payment of expert witnesses, and similar outlays...
Compelling individual attorneys to bear such costs raises serious due process issues.” Williamson
v. Vardeman, 674 F.2d 1211, 1215 (8vo Cir. 1982).

                                                -8-
      Case 3:19-cv-02135-WGY-MBB Document 3 Filed 12/17/19 Page 9 of 10




       5.2.     Moreover, it is evident that the irreparable harm that Plaintiffs face easily

outweighs any hardship that Defendants may suffer by the issuance of the preliminary

injunction herein requested.

E. The impact on the public interest:

       6.1.     As the sister court for the District of Massachusetts acknowledged, an

injunction “serves the public interest by ensuring that federal and state officials comply

with applicable laws and regulations.” Neighborhood Ass'n of The Back Bay, Inc. v. Fed.

Transit Admin., 407 F. Supp. 2d 323, 343 (D. Mass. 2005), aff'd, 463 F.3d 50 (1st Cir.

2006), The Court further acknowledged that “the public has an important interest in

making sure government agencies follow the law.” Id.

       6.2.     In this case, the public interest will be well served by the preliminary

injunction herein requested since it will ensure that Defendants comply with the

Constitution.

F. Security deposit:

       7.1.     As previously stated, Rule Fed.R.Civ.P. 65(c) provides that a preliminary

injunction may only be issued if the movant gives security deposit.

       7.2.     The caselaw on this subject clarifies that courts have “discretion to dispense

with the security requirement, or to request mere nominal security, where requiring

security would effectively deny access to judicial review.” People of State of Cal. ex rel.

Van De Kamp v. Tahoe Reg'l Planning Agency, 766 F.2d 1319, 1325 (9th Cir.), amended,

775 F.2d 998 (9th Cir. 1985). Courts have also held that “the likelihood of success on the

merits ... tips in favor of a minimal bond or no bond at all.” Id; at p. 1326.




                                             -9-
     Case 3:19-cv-02135-WGY-MBB Document 3 Filed 12/17/19 Page 10 of 10




      7.3.      Given the strong likelihood of success that Plaintiffs have, they should be

excused from posting a bond or, in the alternative, they should be allowed to deposit a

nominal security.

                                        III. Conclusion

      8.1.      The preceding discussion leaves no room for doubt that all the applicable

factors decidedly favor the issuance of a preliminary injunction

      8.2.      The protection of Plaintiffs’ constitutional rights warrants nothing less.

      WHEREFORE, Plaintiffs respectfully request the Court, after affording Defendants

the opportunity to be heard, to issue a preliminary injunction order precluding the

Regulation from taking effect on January 1st, 2020, prohibiting Defendants from taking

any action to implement same and excusing the Individual Plaintiffs from having to

register in the pool of attorneys that may be compelled to provide pro bono legal services

to the needy.

      Respectfully submitted, in San Juan, Puerto Rico, on December 17, 2019.

                                                 S/Guillermo Ramos Luiña
                                                 GUILLERMO RAMOS LUIÑA
                                                 USDC-PR NO. 204007
                                                 gramlui@yahoo.com

                                                 P. O. Box 22763, UPR Station
                                                 San Juan, PR 00931-2763
                                                 Tel. 787-620-0527
                                                 Fax 787-620-0039




                                              - 10 -
